DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Claim Objections
Claims 1-20 are objected to because of the following informalities:  “satisfies following conditions” and similar language should be corrected to “satisfies the following conditions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, -, +, +, - as disclosed in the first and second embodiments, does not reasonably provide enablement for any other power arrangement including +, -, -, +, +, + or +, -, -, -, -, - or other various power combinations.  The specification does not make and/or use the invention commensurate in scope with these claims. The applicant includes dependent claims that includes a single power to a particular lens (claim 2 for example). However, these claims do not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of half the lenses in the system within these dependent claims, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second lens is negative and the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed two working models using the power arrangement of +, -, -, +, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.

The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. Modifying the applicant’s first lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Allowable Subject Matter
Claims 7-10, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving the 112 rejection above.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (USPAT 5699202).

Regarding claim 1, Yamamoto discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens (L1);  
5a second lens having a negative refractive power (L2, Table 5 and abstract); 
a third lens having a negative refractive power (L3, Table 5 and abstract); 
a fourth lens (L4); 

a sixth lens (L7), 
10wherein the camera optical lens satisfies following conditions:
-30.000 ≤ R3/R4 ≤ -2.00 (Table 5 where R3 = -1.388 and R4 = 0.583 giving -2.4);
where f1 denotes a focal length of the first lens; 15f2 denotes a focal length of the second lens; R3 denotes a curvature radius of an object side surface of the second lens; and R4 denotes a curvature radius of an image side surface of the second lens.
Yamamoto discloses wherein f1/f2 = -0.99 (Table 5 where f1 = 0.85 and f2 = -0.86) but does not disclose wherein -3.00 ≤ f1/f2 ≤ -1.00. The difference between the claimed range and the range of Yamamoto is 0.01, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy -3.00 ≤ f1/f2 ≤ -1.00 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for particular applications.

Regarding claim 2, modified Yamamoto further satisfying following conditions:
-28.05 ≤ R3/R4 ≤ -2.03 (Table 5 where R3 = -1.388 and R4 = 0.583 giving -2.4).
Yamamoto discloses wherein f1/f2 = -0.99 (Table 5 where f1 = 0.85 and f2 = -0.86) but does not disclose wherein -2.01 ≤ f1/f2 ≤ -1.00. The difference between the claimed range and the range of Yamamoto is 0.01, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy -2.01 ≤ f1/f2 ≤ -1.00 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for particular applications.


 

0.34 ≤ f1/f ≤ 1.25 (Table 5 where f1 = 0.85 and f = 1.0 giving 0.85);
-2.00 ≤ (R1+R2)/(R1-R2) ≤ -0.63 (Table 5 where R1 = 0.381 and R2 = -30.69 giving -0.98); and
0.07 ≤ d1/TTL ≤ 0.24 (Table 5 where d1 = 0.101 and TTL = 0.874 giving 0.12);
16where f denotes a focal length of the camera optical lens; R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens;  5dl denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 4, modified Yamamoto discloses further satisfying following conditions:
0.54 ≤ f1/f ≤ 1.00 (Table 5 where f1 = 0.85 and f = 1.0 giving 0.85);
-1.25 ≤ (R1+R2)/(R1-R2) ≤ -0.79 (Table 5 where R1 = 0.381 and R2 = -30.69 giving -0.98); and
0.12 ≤ d1/TTL ≤ 0.19 (Table 5 where d1 = 0.101 and TTL = 0.874 giving 0.12).

Regarding claim 5, modified Yamamoto discloses wherein the object side surface of the second lens is concave in a paraxial region, and the image side surface of the second lens is 15concave in the paraxial region (Fig. 5 and Table 5), and the camera optical lens further satisfies following conditions:
-1.65 ≤ f2/f ≤ -0.44 (Table 5 where f2 = -0.86 and f = 1.0 giving -0.86);
0.17 ≤ (R3+R4)/(R3-R4) ≤ 1.39 (Table 5 where R3 = -1.388 and R4 = 0.583 giving 0.41); and
0.02 ≤ d3/TTL ≤ 0.08 (Table 5 where d3 = 0.039 and TTL = 0.874 giving 0.045);
where f denotes a focal length of the camera optical lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 6, modified Yamamoto discloses further satisfying following conditions:

0.28 ≤ (R3+R4)/(R3-R4) ≤ 1.11 (Table 5 where R3 = -1.388 and R4 = 0.583 giving 0.41); and
0.04 ≤ d3/TTL ≤ 0.06 (Table 5 where d3 = 0.039 and TTL = 0.874 giving 0.045).

Regarding claim 11, modified Yamamoto discloses wherein the fifth lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and 10an image side surface being convex in the paraxial region (Table 5 and Fig. 5), and the camera optical lens further satisfies following conditions:
0.60 ≤ f5/f ≤ 1.83 (Table 5 where f5 = 0.79 and f = 1.0 giving 0.79);
-0.98 ≤ (R9+R10)/(R9-R10) ≤ -0.31 (Table 5 where R9 = -0.482 and R10 = -1.234 giving -0.44); and
0.04 ≤ d9/TTL ≤ 0.14 (Table 5 where d9 = 0.096 and TTL = 0.874 giving 0.11);
where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of the object side surface of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens;  20d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 12, modified Yamamoto discloses further satisfying following conditions:
-0.61 ≤ (R9+R10)/(R9-R10) ≤ -0.38 (Table 5 where R9 = -0.482 and R10 = -1.234 giving -0.44); and
0.07 ≤ d9/TTL ≤ 0.11 (Table 5 where d9 = 0.096 and TTL = 0.874 giving 0.11).
Modified Yamamoto teaches f5/f = 0.79 (Table 5 where f5 = 0.79 and f = 1.0 giving 0.79), but not 0.96 ≤ f5/f ≤ 1.46.
However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as focal length, lens surface radius, index of refraction and other shape concerns to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical/physics equations (unless the particular range of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 0.96 ≤ f5/f ≤ 1.46, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the focal length of the fifth lens and/or optical system motivated by improving image quality for particular imaging utilities.

Regarding claim 13, modified Yamamoto discloses wherein the sixth lens has a negative refractive power, and comprises an object side surface being concave in a paraxial region and 30an image side surface being concave in the paraxial region (Fig. 5 and Table 5), and  19the camera optical lens further satisfies following conditions:
-1.31 ≤ f6/f ≤ -0.38 (Table 5 where f6 = -0.48 and f = 1.0 giving -0.48); and
0.04 ≤ d11/TTL ≤ 0.13 (Table 5 where d11 = 0.039 and TTL = 0.874 giving 0.045);
5where f denotes a focal length of the camera optical lens; f6 denotes a focal length of the sixth lens; R11 denotes a curvature radius of the object side surface of the sixth lens; R12 denotes a curvature radius of the image side surface of the sixth lens; 10TLLTLL d11 denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Modified Yamamoto teaches (R11+R12)/(R11-R12) = 0.1 (Table 5 where R11 = -0.504 and R12 = 0.42), but does not disclose satisfying 0.17 ≤ (R11+R12)/(R11-R12) ≤  0.59. The difference between the claimed range and the range of Yamamoto is 0.06, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy 0.17 ≤ (R11+R12)/(R11-R12) ≤  0.59 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of 

Regarding claim 15, modified Yamamoto discloses further satisfying a following condition: 
1.48 ≤ f12/f  ≤ 6.82 (Table 5 where f12 = 6.0 and f = 1 giving 6.0), 
where f denotes a focal length of the camera optical lens; and f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 17, modified Yamamoto discloses wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 4.38mm (Table 5 where TTL = 0.874).

Regarding claim 18, modified Yamamoto discloses wherein the total optical length 20TTL of the camera optical lens is smaller than or equal to 4.18mm (Table 5 where TTL = 0.874).

Regarding claim 19, modified Yamamoto does not disclose wherein an F number of the camera optical lens is smaller than or equal to 2.27.  
However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as focal length, lens surface radius, index of refraction and other shape concerns to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an F number smaller than or equal to 2.27, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of 

Regarding claim 20, modified Yamamoto does not disclose wherein the F number of the 5camera optical lens is smaller than or equal to 2.22.
However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as focal length, lens surface radius, index of refraction and other shape concerns to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an F number smaller than or equal to 2.27, since it has been held that where the 2general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the F number motivated by improving image quality for particular imaging utilities.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872